Case: 13-13784   Date Filed: 05/14/2014   Page: 1 of 7


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-13784
                          Non-Argument Calendar
                        ________________________

                         Agency No. A087-900-374



LIN QIANG,

                                                                        Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                               (May 14, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
               Case: 13-13784    Date Filed: 05/14/2014    Page: 2 of 7


      Lin Qiang, a native and citizen of the Lianjiang County in the Fujian

Province of China, seeks review of a final order from the Board of Immigration

Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of his application for

asylum under Immigration and Nationality Act (INA) § 208(a), 8 U.S.C.

§ 1158(a); withholding of removal, 8 U.S.C. § 1231(b)(3); and relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (CAT), 8 C.F.R. § 208.16(c). Lin asserted

two claims in support of his asylum and withholding of removal application: (1) he

suffered past persecution on account of his resistance to China’s coercive

population control policy; and (2) he has a well-founded fear of future persecution

due to his Christian beliefs.

      The IJ found that Lin failed to sustain his burden of proof as to the past

persecution claim based on implausibilities in Lin’s testimony and Lin’s failure to

provide sufficient corroborating evidence. As to the future persecution claim, the

IJ found that Lin’s fear of future persecution was not objectively reasonable

because the record indicated that Christians could freely practice their religion in at

least some areas of China, and Lin failed to provide evidence showing that he

would be singled out for persecution based on his religious beliefs. The BIA

affirmed the IJ’s decision.




                                           2
                Case: 13-13784       Date Filed: 05/14/2014       Page: 3 of 7


       On appeal, Lin argues that the IJ and BIA erred in several respects. First, he

suggests that the IJ’s finding that parts of Lin’s testimony were implausible is at

odds with the finding that his testimony was credible. He also suggests that the IJ

and BIA erred by relying on these contradictory findings when deciding that Lin

failed to meet his burden of proof. Second, Lin argues that the IJ and BIA erred in

determining that that Lin failed to sufficiently corroborate his testimony.

Specifically, the IJ and BIA erred by discrediting letters from Lin’s mother and

girlfriend and by faulting Lin for failing to provide documents related to his

detention, injuries, and girlfriend’s pregnancy and abortion. 1 Third, Lin challenges

the determination that he failed to show that his fear of future persecution was

objectively reasonable.

       We review the decisions of both the BIA and IJ to the extent that the BIA

expressly adopted an IJ’s decision. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48

(11th Cir. 2010). Here, the BIA explicitly agreed with several findings of the IJ,

and thus, we review both decisions as to those issues. Id. at 948. The

determination that a petitioner is “statutorily ineligible for asylum or withholding”

is reviewed under the substantial evidence test. Al Najjar v. Ashcroft, 257 F.3d
1262, 1283 (11th Cir. 2001). Under this test, we must affirm the BIA’s decision so

       1
          Lin also argues that the agency violated his due process rights by failing to give him
notice that he would be required to provide corroborating documents. However, we do not have
jurisdiction to address this claim because Lin failed to raise it before the BIA. See Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam).
                                               3
              Case: 13-13784     Date Filed: 05/14/2014   Page: 4 of 7


long as it is “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Id. at 1284 (internal quotation marks omitted). The

mere fact that the record may support a contrary conclusion is not enough to justify

reversal. Ayala, 605 F.3d at 948. Rather, we reverse a finding of fact “only when

the record compels a reversal.” Id.

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(l). To establish refugee status, an applicant must

show, “with specific and credible evidence” (1) past persecution or a well-founded

fear of future persecution, and (2) a nexus to a statutorily protected ground such as

race, religion, or political opinion. Yang v. U.S. Att’y Gen., 418 F.3d 1198,1202

(11th Cir. 2005). The asylum applicant carries the burden of proving statutory

“refugee” status. 8 C.F.R. § 208.13(a); Al Najjar, 257 F.3d at 1284.

      Although an applicant’s credible testimony may be sufficient to carry that

burden, “[t]he weaker an applicant’s testimony[,] the greater the need for

corroborative evidence.” Yang, 418 F.3d at 1201. In cases where an IJ deems

corroborative evidence necessary, the applicant must provide such evidence or

show that it cannot be reasonably obtained. INA § 208(b)(1)(B)(ii), 8 U.S.C.

§ 1158(b)(1)(B)(ii). We may not reverse the BIA’s or IJ’s determination that an

applicant failed to provide corroborative evidence unless the record compels the

conclusion that the evidence was unavailable. 8 U.S.C. § 1252(b)(4).


                                          4
                 Case: 13-13784         Date Filed: 05/14/2014        Page: 5 of 7


           Upon review of the record and in consideration of the parties’ briefs, we

hold that the BIA properly denied Lin’s application for asylum, withholding of

removal, and CAT relief. With respect to the BIA and IJ’s conclusion that Lin

failed to establish past persecution on account of his resistance, neither party

disputes the BIA’s determination that the lack of an express adverse credibility

finding by the IJ rendered Lin’s testimony presumptively credible. The BIA

agreed, however, that certain aspects of Lin’s testimony were implausible. Taken

together, these findings merely reflect the conclusion that Lin’s testimony, while

credible, was still weak. 2

       Substantial evidence supports the BIA’s finding that Lin failed to meet his

burden. Because Lin’s testimony, although credible, was viewed as weak, he was

required to provide corroborating evidence. In response, Lin offered two letters—

one from his mother and one from his girlfriend. The record supports the finding

that these letters were entitled to little deference as they were unauthenticated,

unsworn, and remarkably similar. 3 Further, nothing in the record shows that

additional corroborative evidence—such as documents related to Lin’s post-

       2
           Lin asserts that the BIA engaged in independent fact-finding when it noted the
implausibility of his testimony that officials are still after him. His assertion is meritless
because the record shows that the IJ made that exact finding. Nor did the BIA engage in
independent fact-finding when it questioned the first-hand knowledge of the events described in
the letters from Lin’s mother and girlfriend. Rather, that observation was simply part of its
reasoned consideration of the IJ’s rejection of the letters.
         3
           As Lin notes, it is not at all surprising that letters describing the same series of events
would have similar content. However, the substantial similarity in word choice and sentence
structure supports the decision to use similarity as one reason for discrediting the letters.
                                                   5
              Case: 13-13784     Date Filed: 05/14/2014    Page: 6 of 7


detention medical treatment or his girlfriend’s pregnancy and subsequent

abortion—was unavailable. Although Lin testified that he did not have these

records because he did not think he would ever need them, that explanation did not

address why he could not have reasonably obtained them. Thus, as the BIA noted,

Lin was still required to provide the documents. See 8 U.S.C. § 1252(b)(4).

      Substantial evidence also supports the conclusion that Lin failed to show a

well-founded fear of future persecution on account on his Christian beliefs or his

desire to worship in an underground house church. While Lin’s testimony may

have established his subjective fear of persecution, he failed to show that his fear

was objectively reasonable. As the BIA noted, the State Department country

reports show that there are at least 50 million Christians who worship in house

churches in China and that treatment of house churches varies greatly from region

to region. The reports thus show that a Christian in China might or might not face

persecution. The mere possibility of persecution does not render Lin’s fear of

specific persecution reasonable. Moreover, he did not present any objective

evidence showing that he is likely to be in a region where persecution occurs as

opposed to an area where he could worship freely. Notwithstanding Lin’s claim

that local police said they would arrest him for attempting to form a house church,

the record supports the IJ and BIA’s finding. If Lin’s mother, who was accused of

conspiring with Lin to start an unsanctioned church, has not been persecuted, there


                                          6
              Case: 13-13784     Date Filed: 05/14/2014    Page: 7 of 7


is no reason to believe that Lin would be. Accordingly, because nothing in the

record compels the conclusion that Lin showed either past persecution or a well-

founded fear of future persecution on account of a statutorily protected ground, we

affirm the BIA’s denial of his asylum application.

      Finally, because Lin has failed to establish that he is entitled to asylum, he

has necessarily failed to prove that he is entitled to withholding of removal or CAT

relief. See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir.

2007) (per curiam).

      PETITION DENIED.




                                          7